
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10


Form Of Non-Employee Director
Restricted Stock Award Agreement


        THIS RESTRICTED STOCK AWARD AGREEMENT ("Agreement") has been entered
into as of the 7th day of May, 2003, among Simon Property Group, L.P., a
Delaware limited partnership (the "Partnership"), and [            ] ("[use last
name]"), a member of the Board of Directors ("Board") of Simon Property
Group, Inc., a Delaware corporation (the "Corporation"), the sole general
partner of the Partnership, pursuant to the Simon Property Group, L.P. 1998
Stock Incentive Plan, as amended (the "Plan").

        WHEREAS, the Compensation Committee of the Board (the "Committee") has
been appointed to administer the Plan; and

        WHEREAS, the Plan provides for automatic awards of restricted Common
Stock to certain non-employee Directors of the Corporation upon their election
and re-election to the Board; and

        WHEREAS, the Plan also provides for an additional award of restricted
Common Stock to those persons who serve as a Chairman of one of the Board's
standing committees; and

        WHEREAS, [    ], having been duly elected to the Board (and having been
appointed to serve as the Chairman of the [    ] Committee of the Board), the
parties hereto desire to set forth the terms and conditions of [    ]'s
restricted stock award;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:

        1.    Capitalized Terms.    All capitalized terms used in this Agreement
and not otherwise defined shall have the meanings given them in the Plan.

        2.    Award.    The restricted stock award is for [    ] shares of
Common Stock, subject to satisfaction of the vesting and other conditions set
forth in this Agreement and the Plan, as the same may be amended or modified
from time to time by the Committee or the Board of Directors of the Company.

        3.    Vesting.    Shares of Common Stock awarded hereunder shall be
distributed to [    ] subject to the following vesting schedule and the
provisions of paragraph 4 below: twenty-five percent (25%) of the shares shall
vest on January 1 of each of the next four consecutive calendar years, the first
such date being January 1, 20    ; provided that [    ] is a member of the Board
on the date of vesting. Any awarded shares which do not vest because [    ] is
not a member of the Board on the date of vesting shall be forfeited.

        4.    Deferred Compensation Plan.    [    ] hereby irrevocably directs
that shares of Common Stock awarded pursuant to this Agreement and the Plan
shall be deposited in the Corporation's Director Deferred Compensation Account
("Deferred Plan"), and shall remain in the Deferred Plan notwithstanding any
vesting thereof during [    ]'s tenure as a member of the Board. Any dividends
payable with respect to the Common Stock awarded pursuant to this Agreement
shall be automatically reinvested in additional Common Stock of the Corporation
which shall also be held in the Deferred Plan upon the same terms and
conditions.

        5.    Plan Controlling.    The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
with respect to the Plan and this Agreement shall be binding and conclusive upon
[    ] and [his or her] legal representatives.

        6.    Qualification of Rights.    Neither this Agreement nor the
existence of the restricted stock award described herein shall be construed as
giving [    ] any right (a) to be retained as a Director of the Corporation or
any of its affiliates; or (b) as a shareholder with respect to the shares of
Common Stock

--------------------------------------------------------------------------------




underlying the award until such shares have fully vested, but subject in all
cases to the terms and conditions of this Agreement and the Plan.

        7.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

        8.    Notices.    All notices and other communications required or
permitted under this Agreement shall be in writing, signed by or on behalf of
the party by which given, and shall be considered to have been duly given when
(a) delivered by hand, (b) sent by telecopier (with receipt confirmed), provided
that a copy is mailed (on the same date) by certified or registered mail, return
receipt requested, postage prepaid, or (c) received by the addressee, if sent by
Express Mail, Federal Express or other reputable express delivery service
(receipt requested), or by first class certified or registered mail, return
receipt requested, postage prepaid, addressed as follows: if to the Partnership
or the Corporation, to the Corporation's executive offices in Indianapolis,
Indiana, and if to [    ] or [his or her] successor, to the address last
furnished by [    ] to the Corporation. Each notice and communication shall be
deemed to have been given when received by the Corporation or [    ].

        9.    Representations and Warranties of Participant.    [    ]
represents and warrants that he or she has received and reviewed a copy of the
Plan.

        10.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the successors, assigns and heirs of the respective
parties.

        11.    Waiver.    The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

        12.    Titles.    Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Agreement.
The masculine pronoun shall include the feminine and neuter and the singular
shall include the plural, when the context so indicates. *    

*    *    *    *

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.


 
PARTNERSHIP:
 
SIMON PROPERTY GROUP, L.P., a Delaware
limited partnership
 
By: SIMON PROPERTY GROUP, INC., a Delaware
corporation, its general partner
 
By:


--------------------------------------------------------------------------------


 
CORPORATION:
 
By: SIMON PROPERTY GROUP, INC., a Delaware
corporation, its general partner
 
By:


--------------------------------------------------------------------------------


 
DIRECTOR:
 
By:


--------------------------------------------------------------------------------

[Director Name]

--------------------------------------------------------------------------------





QuickLinks


Form Of Non-Employee Director Restricted Stock Award Agreement
